Citation Nr: 1823295	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a lung nodule disability, to include as being due to herbicide exposure.

2. Entitlement to service connection for bilateral hearing loss to include secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active service from September 1962 to September 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These matters had been previously remanded by the Board in January 2015, July 2015 and April 2016 for additional development. The additional development has been completed, and jurisdiction has returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's lung nodules disability was not manifested during service or within one year of separation, and is not otherwise related to his active service, to include herbicide exposure.

2. Bilateral hearing loss disability was not caused or aggravated by service-connected tinnitus and did not have onset during active service or within one year of service discharge and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. A lung nodules disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. A bilateral hearing loss disability was not incurred in or aggravated by service, or service connected disabilities and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist that have not been already addressed. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
 
II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain conditions will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after the Veteran's discharge from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against service connection for any of the claims. The reasons for this determination are explained below.

IIa. Service Connection - Lung Disability 

Herbicide Exposure

In regard to herbicide exposure, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e). In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis. See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.304(d); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for lung nodules due to Agent Orange exposure. The reasons follow.

The Board finds the Veteran has a current diagnosis of calcified granulomas discovered via imaging as early as 2006 as well as, giving the benefit of the doubt, sarcoidosis, which was diagnosed in March 2015. The Veteran's diagnosed disabilities are not one of the disabilities listed under 38 C.F.R. § 3.309(e). As stated above, there is no presumption of service connection for any disability outside of those listed. Also, following the Board's last remand in April 2016, a thorough search of military records and the Veteran's records concluded that the Veteran was not exposed to any herbicides during his military service. Therefore, the Veteran's lung nodules disability cannot be service connected on a presumptive basis of herbicide exposure. 

Chronic basis 

The Veteran's claim for a chronic lung disability cannot be granted service connection as a chronic disease. 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307 (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is a question as to whether the Veteran has a diagnosis of sarcoidosis which is a chronic disease under the 3.309 presumption. Although a VA March 2015 exam diagnosed the Veteran with the disability, a follow-up opinion in November 2015 following the Board's remand could not confirm the same diagnosis, as a biopsy was not recommended due to the Veteran's current state and it was noted that this disease is typically diagnosed with a biopsy. However, even given the benefit of the doubt to the Veteran that he does have a diagnosis of sarcoidosis for this presumptive disability, there is still no evidence of a chronic condition during service or within one year following service discharge. Although the Veteran's induction exam in September 1962 mentions chest pains prior to service, the Veteran's in-service records are silent as to any symptoms, treatments or diagnosis of a lung nodules disability or within a year of leaving service. In fact, the Veteran has no mention of a lung nodule disability until about 40 years after service. Therefore, the Board finds that the Veteran cannot be granted service connection on a chronic basis. 

Direct Basis

The Veteran's lung nodule disability cannot be granted on a direct basis as well. Again, the Veteran's in-service records following the induction exam which noted chest pains were silent to any lung diagnosis, treatments or even pain in the chest during service. Also, as stated prior the Veteran's first lung disability diagnosis was 40 years after service in 2006. The passage of many years between service separation and any documentation of a disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). This was also confirmed by the November 2015 VA examiner specifically indicating the time difference as well as the fact that the Veteran's chest x-ray was normal at the time of discharge. 

The Board acknowledges the Veteran's lay statements and contentions of his representative that he believes that the lung disability began in service including potentially due to herbicide exposures outside of Agent Orange however, the medical evidence does not support this conclusion and the Veteran has not provided a medical opinion that supports his position. "It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease [related to] service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). Therefore, the Board finds that the evidence of record does not support that the Veteran's lung nodule disability is related to service. Therefore, the claim for must be denied on a direct basis as well.

IIb. Service Connection - Bilateral Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2017). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding evidence of a current disability, the medical evidence establishes that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.

Chronic Basis 

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge as stated previously. 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017). Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. Id. 

The Veteran claims entitlement to service connection for bilateral hearing loss disability as a result of in-service noise exposure. Regarding evidence of a disease or injury in service, the Board concedes that the Veteran had in-service noise exposure due to his training around artillery equipment while in service. The question at hand is whether the Veteran's current hearing loss disability is related to his military service. 

Regarding a relationship between the current disability and service, the Veteran's service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss in service. For example, the September 1962 enlistment examination documents a normal clinical evaluation of the Veteran's ears and normal audiometric results, bilaterally. Further, there are no in-service treatment records that document complaints or incidents involving hearing loss. The Veteran's auditory thresholds testing at separation examination from service in July 1964 were all within the normal limits as well. 

Although the evidence of record fails to indicate any significant clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability. See Hensley, 5 Vet. App. at 159. 

However, even considering that sensorineural hearing loss is a chronic disease under 3.309(a), here, the earliest post-service treatment records of record diagnosing a clinical bilateral hearing loss was in July 2011. The evidence does not establish manifestations of the hearing loss disability within one year of service. Because of the lack of complaints of record, there is also no competent evidence to establish a continuous symptomology between the Veteran's current hearing loss disability and his military service. As the Veteran's claim does not meet the criteria for presumption of a chronic disease, the etiology cannot be assumed under the presumption to be connected to his military service. Therefore, the Veteran's service connection for lung nodules disability may not be granted as a chronic disease. 

Direct Basis

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's claim for a bilateral hearing loss disability cannot be granted on a direct basis as well. Even conceding the Veteran's exposure to in-service excessive noise exposure due to his military specialty in artillery, there is still a need for a nexus between his current bilateral disabilities and his military service. See Dalton, 21 Vet. App. at 37. The Veteran had VA audiology examinations in July 2011, March 2015 and an additional VA opinion in October 2015, as well as most recently in November 2017. All the examiners opined that the Veteran's hearing loss was less likely than not caused by his military service. As all of the VA examiners indicated, there was no threshold shift outside the normal limits in the Veteran's hearing between entry into service and leaving service or within a year of leaving service. Also specifically pinned by the examiners is the Veteran's post-service recreational and occupational activities that involved hunting and operating farm equipment that is the more likely cause of his post-service hearing loss. 

The Board notes that the Veteran had a private examination done in October 2015 as well. The physician after a physical exam and audiogram stated that the Veteran had moderately severe to severe sensoneural hearing loss. He goes on to opine that the hearing loss was due to the Veteran's military service, but provided no rationale. Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). As the private physician provided no rationale as to how the nexus to military service was drawn, the Board affords this opinion no probative value. 

The Board acknowledges the Veteran's lay statements in regard to his belief that his hearing loss is caused by his military service. However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's bilateral hearing loss was caused by his military service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A hearing loss disability for VA purposes is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).Therefore, the Board finds the VA medical opinions to be probative and carry much weight in the deciding of this claim. The Board finds that the preponderance of the evidence of record is against the Veteran's bilateral hearing disability being related to service. Therefore, the claim for must be denied on a direct basis as well.

Secondary Basis

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has also claimed that his hearing loss is due to his service-connected tinnitus. However, the March 2015 VA opinion specifically addresses this claim in an opinion that again confirms that the Veteran's post-service hearing loss was less likely than not caused by his service connected tinnitus as it is more likely that the Veteran's service was related to other post-service activities such as hunting and operating farming equipment. Therefore, the Board finds that service connection cannot be granted on a secondary basis either.

Therefore, the Board finds that the preponderance of the evidence weighs against granting the Veteran's claims. As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for lung nodule disability, to include due to herbicide exposure, is denied.

Entitlement to service connection for bilateral hearing loss, to include secondary to service-connected tinnitus, is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


